DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the actuator, the spring connected to the first end of the blade (recited in claim 10, the Specification recites a magnetic spring, blade springs, magnetic springs comprising stationary springs, making it unclear which spring this is in regards to there is no instance of a single “spring” in the Specification), the spring that comprises a plurality of springs, the spring that comprises a plurality of springs connected to opposite sides of the first end of the blade, the current carrying coil, and a pair of current carrying coils must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 2 recites an actuator which applies a periodic force, however Applicant recites “the magnets set forth in claim 1 are not part of the actuator recited in claim 2” in Amendment/Request for Reconsideration-After Non-Final dated 6/28/2022, however in the Specification Paragraph [0046] of the instant invention, Applicant describes the usage of magnets to provide the periodic force to oscillate the fan.  It is unclear how a fan that uses magnets to oscillate through the usage of magnetic forces is to be actuated without the usage of magnets, when magnets are on the blade to provide repelling forces.  Claims 3 and 4 depend on claim 2 and are therefore rejected.  

Claim 10 recites “a spring” in the 1st line of the claim.  The specification does not recite “a spring” and has multiple instances of different types of springs, a magnetic spring, blade springs, magnetic springs comprising stationary springs.  A single spring is not recited and the Specification and Drawings do not enable one of ordinary skill in the art to decipher where and how this spring is used in the invention.  The “springs” recited in the Specification are magnets, however the claim does not recite a magnetic spring.  Claim 11 depends on claim 10 and is therefore rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “a periodic force” that is applied by an actuator in the 2nd line of the claim, and claim 4 recites “a periodic force” that is created by a periodic current within a coil in the 3rd line of the claim.  It is unclear if these are the same forces, or if this is a second periodic force.  

Claim 12 recites the limitation "the spring comprises a plurality of springs" in the 1st line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 depends on claim 12 and is therefore rejected.

Claim 13 recites “at least two of the plurality of springs are connected to opposite sides of the first end of the blade”.  It is unclear how a single spring that comprises a plurality of springs as recited in claim 12 that claim 13 depends upon, can exist in multiple locations that are opposite sides of a blade, wherein the Specification and Drawings do not show a spring that extends through the body of blade or wrapping around the blade to exist on both sides of the blade.  Claim 12 recites a single spring, with a plurality of springs that is understood as a plurality of coils and each coil being its own spring.  



Allowable Subject Matter
Claims 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rectifies all rejections in regards to claim 17.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 7,619,894 hereinafter “Wang”).

In regards to claim 1:
	Wang teaches a cantilever fan comprising a blade (120) clamped at one end to a base (130) and having a distal end (122) which is free to oscillate with the distal end having the largest swept displacement of any portion of the blade, wherein the blade has a length that extends from the clamped end to the distal end, a blade permanent magnet (140) attached only to the blade at a point along the blade’s length, wherein the permanent magnet is free to move with the blade, a stationary magnet (110) attached only to the base, wherein the respective locations and relative orientation of the blade permanent magnet and coil result in a repulsive magnetic force between the blade permanent magnet and the stationary magnet and wherein the repulsive force increases as the blade’s deflection brings the blade permanent magnet closer to the coil (Col 4, Lines 3-17).
	
In regards to claim 2:
	Wang teaches an actuator (210) which applies a periodic force to the blade thereby causing the blade to oscillate at the frequency of the periodic force.

In regards to claim 4:
	Wang teaches a current carrying coil being coaxially co-located with the stationary magnet, wherein a periodic current within the coil creates a periodic force on the blade (Col 4, Lines 3-17).

In regards to claim 6:
	Wang teaches the blade having a bending section that extends from the clamped end to an intermediate point along the blade’s length, the blade having a planar section that extends from the intermediate point to the distal end blade, the blade permanent magnets being attached to the planar section.

In regards to claim 8:
	Wang teaches the one end of the blade is clamped to the base.

In regards to claim 9:
	Wang teaches a cantilever fan comprising a blade extending between a first end and a distal end, a base wherein the first end of the blade is connected to the base and the distal end is free to oscillate with the distal end having the largest swept displacement of any portion of the blade, a magnet attached to the blade, wherein the magnet is configured to oscillate with the blade, a stationary magnet attached to the bae, wherein the magnets are positioned so that a repulsive magnetic force exists between the oscillating magnet and the stationary magnet and wherein the repulsive magnet force increases as the blade’s deflection brings the oscillating magnet closer to the stationary magnet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view or Roebke (US 9,572,281).

In regards to claim 3:
	Wang does not teach the frequency of the periodic force being equal to or near to a preferred resonant frequency of the cantilever blade.
Roebke teaches the frequency of the periodic force being equal to or near to a preferred resonant frequency of the cantilever blade in order to minimize the power requirement (Col 5, Lines 61-63).
It would have been obvious to one of ordinary skill in the art to have the frequency of the periodic force being equal to or near to a preferred resonant frequency of the cantilever blade in order to minimize the power requirement.

In regards to claim 5:
	Wang teaches the blade’s material being a ferrous metal (Col 4, Lines 36-37)  but does not teach the blade’s peak bending stress during oscillation being less than the fatigue limit.
Roebke teaches the blade’s peak bending stress during oscillation being less than the fatigue limit in order to have the lifetime of the material be near infinite (Col 5, Lines 58-61).
It would have been obvious to one of ordinary skill in the art to have the blade’s peak bending stress during oscillation being less than the fatigue limit in order to have the lifetime of the material be near infinite.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 6 and further in view of Sato et al (US 5,045,637 hereinafter “Sato”).

In regards to claim 7:
	Wang teaches the planar section made of a ferromagnetic sheet but does not recite the composition.
	Sato teaches a ferromagnetic sheet made of non magnetic material in order to arrive at a ferromagnetic sheet that compromises between elasticity and a high magnetic flux density (Col 4, Lines 10-61).
	It would have been obvious to one of ordinary skill in the art to use a ferromagnetic sheet having non magnetic material in order to compromises between elasticity and magnetic flux density.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang (US 9,510,480).

In regards to claim 10:
	Wang does not teach a spring connected to the first end of the blade and the base.
	Zhang teaches a spring connected to the first end of the blade and the base in order to apply a force on the blade.
	It would have been obvious to one of ordinary skill in the art to have a spring connected to the base in order to apply a force to the blade.

In regards to claim 11:
	Zhang teaches the spring is a coiled spring.

In regards to claim 12:
	Wang does not teach a spring.
Zhang teaches a spring but is silent to the spring comprises a plurality of springs however a duplication of parts is not inventive, adding additional coils to produce a plurality of springs is not inventive and produces the expected result of a stronger spring.
	It would have been obvious to one of ordinary skill in the art to have the spring have a plurality of springs in order to have a stronger spring.

In regards to claim 13:
	Zhang does not teach at least two of the plurality of springs are connected to opposite sides of the first end of the blade, however the duplication of parts is not inventive.  Having a spring on an opposite end to produce an opposing force would be obvious to one of ordinary skill in the art to apply a force and store energy of the fan.

In regards to claim 14:
	Wang does not teach a second current carrying coil co-located with the stationary magnet, however the duplication of parts is not inventive.  In the instant case Wang teaches a current carrying coil that is a magnet, having another co-located with this stationary magnet would allow a greater magnetic force.

In regards to claim 15:
	Wang does not teach the stationary magnet comprises a pair of stationary magnets located on opposite sides of the blade, and wherein the oscillating magnet attached to the blade comprises a pair of oscillating magnets located on opposite sides of the blade so that each of the oscillating magnets create a repulsive force with one of the stationary magnets located on the same side of the blade as the oscillating magnet.  However the duplication of parts is not inventive, adding additional magnets would produce additional magnetic force, wherein mirror imaging Wang to have magnets on both sides of the blade would produce magnetic forces on both sides of the blade.

In regards to claim 16:
	Wang does not teach a pair of current carrying coils, wherein each of the pair of current carrying coils are co-located with each of the pair of stationary magnets.  The duplication of parts is not inventive, in the instant case Wang teaches a current carrying coil that is a magnet, having another co-located with this stationary magnet would allow a greater magnetic force.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yamada et al (US 4,780,062 hereinafter “Yamada”).

In regards to claim 18:
	Wang teaches a fan for moving air comprising a blade extending between a mounted end and a free end, a base, the free end of the blade is configured to oscillate, a first magnet attached to the blade, a second magnet attached to the base, wherein the first and second magnets are positioned so that a repulsive magnetic force exists between the first magnet and the second magnet and wherein the repulsive magnetic force increases as the blade’s oscillation brings the first magnet closer to the second magnet.
	Wang does not teach the mounted end of the blade is connected to the base by a spring.
	Yamada teaches a spring (66a) on a mounting end of a blade connecting the blade to a base.
	It would have been obvious to one of ordinary skill in the art to have a spring on a mounting end of a blade to connect the blade to the base.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747